Case 1:11-cr-00043-MAC-KFG Document 119 Filed 05/11/20 Page 1 of 1 PageID #: 443




  UNITED STATES DISTRICT COURT                                EASTERN DISTRICT OF TEXAS


  UNITED STATES OF AMERICA                           §
                                                     §
  versus                                             §   CASE NO. 1:11cr43-2
                                                     §
  DAVID ARZON                                        §


       MEMORANDUM ORDER ADOPTING REPORT AND RECOMMENDATION

           The Court referred this matter to the United States Magistrate Judge Keith F. Giblin for

  the administration of a guilty plea hearing. Judge Giblin conducted a hearing and issued his

  findings of fact and report and recommendation on the defendant’s guilty plea. The magistrate

  judge recommended that the Court accept defendant’s guilty plea. He further recommended that

  the Court finally adjudge defendant as guilty on Count One of the Indictment. The parties have

  not objected to the magistrate judge’s findings.

           The Court accepts the findings in the report and recommendation. The Court ORDERS

  that Judge Giblin’s report (#101) is adopted. It is finally ORDERED that defendant, David Arzon,

  is adjudged guilty on Count One of the Indictment charging a violation of Title 21, United States

  Code, Section 846, Conspiracy to Possess with Intent to Distribute 5 kilograms or more of cocaine

  HCL.

           SIGNED at Beaumont, Texas, this 11th day of May, 2020.




                                             ________________________________________
                                                         MARCIA A. CRONE
                                                  UNITED STATES DISTRICT JUDGE
